MEMORANDUM***
Karmjit Singh, a native and citizen of India, petitions for review from the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen and issue a newly dated decision. We have partial jurisdiction pursuant to former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny in part and dismiss in part the petition for review.
Singh waives any challenge to the BIA’s denial of his motion to reissue its decision, by not raising this issue in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996). In any event, the BIA did not abuse its discretion in denying reissuance on the ground that it had properly mailed its initial decision to Singh’s counsel’s address of record. See id. (noting that the BIA complies with federal regulations when it mails its decision to counsel’s address of record).
We lack jurisdiction to review the BIA’s April 14, 2003 decision because Singh did not timely petition this Court for review of that decision. Id. at 1258; see also 8 U.S.C. § 1252(b)(1).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.